DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 10, 11, 13-15, 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MA (US 2004/0199073).
Regarding claim 1, MA discloses an optical sensor apparatus which is to be used with a controlling device arranged for controlling an object 14, 16 having a long shape and flexible form of a material (abstract), comprising: a light emitting circuit 18, for generating and outputting a light ray to a surface of a portion of the object; and a sensing circuit 6a-6d, coupled to the light emitting circuit, for controlling the light emitting circuit emitting the light ray, sensing the light ray reflected from the surface for multiple times to generate multiple images, detecting at least one motion image in the generated multiple images, and determining a motion, an offset, or a rotation angle of the object, which is controlled by the thread controlling device, according to the detected at least one motion image (paragraph 52-56, 59).

Regarding claim 4, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  MA further discloses wherein the controlling device is a thread controlling device, the thread has a first round cross-section with a first radius, and the optical sensor apparatus is used with the thread controlling device, further arranged for controlling another thread having a flexible form of another material, to determining a motion, an offset, or a rotation angle of the another thread which has a second round cross-section with a second radius different from the first radius (Figure 7; paragraph 55, 56; guidewire and catheter having differing radius).
Regarding claim 5, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  MA further discloses wherein the sensing circuit is arranged for outputting the determined motion, the offset, or the rotation angle of the thread to the controlling device to make the controlling device control the thread with a fine adjustment based on the determined motion, the offset, or the rotation angle (paragraph 52-56, 59).
Regarding claim 10, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  MA further discloses wherein a minimum diameter of the thread is defined by an image resolution of the optical sensor apparatus (paragraph 59; minimum diameter would be necessary to achieve a resolution).
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over MA (US 2004/0199073).
Regarding claim 2, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  MA further discloses, and the object is a thread, a wire, a tube, or a catheter (paragraph 55, description would read on thread, wire, tube, or catheter).  Although MA discloses use of the apparatus within a medical setting, MA does not expressly disclose wherein the material is a medical grade material.  It would have been obvious to one having ordinary skill in the art to provide such a material In re Leshin, 125 USPQ 416. 
Claim 12 (method), recites limitations similar to those of Claims 2 (apparatus), and therefore are rejected for the same grounds
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over MA (US 2004/0199073) in view of YANIKOSKI (US 3,970,016).
Regarding claim 9, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  However, MA does not expressly disclose wherein the controlling device is a bearing shaft of a motor in an automatic sewing machine or a printing device.  In a similar field of endeavor, YANIKOSKI discloses wherein the controlling device is a bearing shaft of a motor in an automatic sewing machine or a printing device (col. 13, line 13-30).  Therefore it would have been obvious to a person of ordinary skill in the art to modify MA to include the teachings of YANIKOSKI, since YANIKOSKI states that such a modification would allow a default position to be obtained based on detected sensor values.  Furthermore, as claim discloses an optical sensor, the use of such an apparatus with any control system would be seen as intended use.
Allowable Subject Matter
Claims 6-8, 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Prior Art of record fail to adequately disclose alone or in combination limitations as provided in claim 6, 8, 16, 18 and dependents.
Conclusion


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL A BALAOING whose telephone number is (571)272-7317. The examiner can normally be reached 8AM-4AM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENT CHANG can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ARIEL A BALAOING/Primary Examiner, Art Unit 2624